     Case 1:18-cv-01880-EGB Document 35 Filed 01/03/19 Page 1 of 2




        In the United States Court of Federal Claims
                                 No. 18-1880C
                            (Filed: January 3, 2019)

**************************

ORACLE AMERICA, INC.,

                      Plaintiff,

v.

THE UNITED STATES,

                      Defendant,

and

AMAZON WEB SERVICES, INC.,

                      Intervenor.

**************************

                                    ORDER

        For good cause shown, the court grants defendant’s unopposed
motion for enlargement of time in which to file the administrative record and
its response to plaintiff’s motion to supplement the administrative record and
for limited discovery. We amend our December 13, 2018 scheduling order
as follows:

         1.    Defendant and intervenor shall file their responses to plaintiff’s
               motion to supplement the administrative record and for limited
               discovery on or before January 11, 2019.

         2.    Defendant shall file the administrative record on or before
               January 11, 2019. Defendant is permitted to file the
               administrative record on DVD. Defendant is directed to send
               a paper courtesy copy of the administrative record to chambers.
Case 1:18-cv-01880-EGB Document 35 Filed 01/03/19 Page 2 of 2



    3.    Plaintiff shall file its reply on the motion to supplement the
          administrative record and for limited discovery on or before
          January 16, 2019.

    4.    The court will issue its decision on plaintiff’s motion on or
          before January 24, 2019.


                                     s/Eric G. Bruggink
                                     ERIC G. BRUGGINK
                                     Senior Judge




                                 2
